WEBB, Judge.
We hold that on the undisputed facts of this case the court should have granted the respondent’s motion for summary judgment. Cross-deeds of division among tenants in common in most circumstances assign to the tenants in severalty what they formerly held in common. Unless a deed specifically provides otherwise, it does not create a new estate in the grantee. If a spouse of a tenant in common is named as a grantee in the deed, he or she does not receive any interest in the property under the deed unless the granting clause specifies otherwise. See Harris v. Ashley, 38 N.C. App. 494, 248 S.E. 2d 393 (1978) and Scott v. Moser, 31 N.C. App. 268, 229 S.E. 2d 222 (1976), cert. denied, 291 N.C. 712, 232 S.E. 2d 204 (1977).
The petitioner argues that under the following sections of the General Statutes, the deed in this case created a tenancy by the entirety in the petitioner and the respondent. G.S. 3943.3(b) provides:
(b) A conveyance of real property, or any interest therein, by a husband or a wife to such husband and wife vests the same in the husband and wife as tenants by the entirety unless a contrary intention is expressed in the conveyance.
*721G.S. 39-13.5 provides in part:
When either a husband or a wife owns an undivided interest in real property as a tenant in common with some person or persons other than his or her spouse and there occurs an actual partition of the property, a tenancy by the entirety may be created in the husband or wife who owned the undivided interest and his or her spouse in the manner hereinafter provided:
(1) In a division by cross-deed or deeds, between or among the tenants in common provided that the intent of the tenant in common to create a tenancy by the entirety with his or her spouse in this exchange of deeds must be clearly stated in the granting clause of the deed or deeds to such tenant and his or her spouse, and further provided that the deed or deeds to such tenant in common and his or her spouse is signed by such tenant in common and is acknowledged before a certifying officer in accordance with G.S. 52-10.
The petitioner argues that reading these sections together, a tenancy by the entirety was created by the deed since G.S. 39-13.5 allows the creation of tenancies by the entirety by division deeds and G.S. 39-13.3(b) provides that a deed to a husband and wife creates a tenancy by the entirety unless a contrary intention is shown. We do not so read these two sections. G.S. 39-13.5 requires that in order to create a tenancy by the entirety by division deed, the tenant in common must clearly state his intention in the granting clause. This was not done in this case and we do not believe the intention can be supplied by G.S. 39-13.3(b). We believe G.S. 39-13.5 creates an exception to the rule of G.S. 39-13.3(b) that unless a contrary intent is shown, a deed to a husband and wife vests an estate in them as tenants by the entirety. Under G.S. 39-13.5, it is necessary to say so in the granting clause in order to create a tenancy by the entirety by a division deed. Woolard v. Smith, 244 N.C. 489, 94 S.E. 2d 466 (1956), which is relied on by the petitioner, does not involve a division deed. It is not precedent for this case.
We hold the motion for summary judgment by the respondent should have been granted and the proceeding dismissed.
*722Reversed and remanded.
Judges Vaughn and Wells concur.